      Case 1:19-cv-01671-MN Document 1 Filed 09/06/19 Page 1 of 54 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF DELAWARE


M. SHANE HAMILTON, derivatively on behalf of
SAEXPLORATION HOLDINGS, INC.,

 Plaintiff,                                               C.A. No. ________________

 v.

 JEFF HASTINGS, BRIAN A. BEATTY, BRENT                    DEMAND FOR JURY TRIAL
 WHITELEY, L. MELVIN COOPER, GARY
 DALTON, MICHAEL FAUST, MICHAEL KASS,
 ALAN B. MENKES, and JACOB MERCER

 Defendants,

 and

SAEXPLORATION HOLDINGS, INC.,

 Nominal Defendant.


                VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                        INTRODUCTION

         Plaintiff M. Shane Hamilton (“Plaintiff”), by Plaintiff’s undersigned attorneys,

derivatively   and   on   behalf   of   Nominal       Defendant   SAExploration   Holdings,   Inc.

(“SAExploration” or the “Company”) files this Verified Shareholder Derivative Complaint

against Individual Defendants Jeff Hastings, Brian A. Beatty, Brent Whiteley, L. Melvin Cooper,

Gary Dalton, Michael Faust, Michael Kass, Alan B. Menkes, and Jacob Mercer (collectively, the

“Individual Defendants,” and together with SAExploration, the “Defendants”) for breaches of

their fiduciary duties as directors and/or officers of SAExploration, unjust enrichment, waste of

corporate assets, and violations of Sections 14(a) of the Securities Exchange Act of 1934 (the

“Exchange Act”). As for Plaintiff’s complaint against the Individual Defendants, Plaintiff alleges


                                                  1
   Case 1:19-cv-01671-MN Document 1 Filed 09/06/19 Page 2 of 54 PageID #: 2



the following based upon personal knowledge as to Plaintiff and Plaintiff’s own acts, and

information and belief as to all other matters, based upon, inter alia, the investigation conducted

by and through Plaintiff’s attorneys, which included, among other things, a review of the

Defendants’ public documents, conference calls, and announcements made by Defendants,

United States Securities and Exchange Commission (“SEC”) filings, wire and press releases

published by and regarding SAExploration, legal filings, news reports, securities analysts’

reports and advisories about the Company, and information readily obtainable on the Internet.

Plaintiff believes that substantial evidentiary support will exist for the allegations set forth herein

after a reasonable opportunity for discovery.

                                   NATURE OF THE ACTION

       1.      This is a shareholder derivative action that seeks to remedy wrongdoing

committed by SAExploration’s directors and officers from at least March 15, 2016 through the

present (the “Relevant Period”).

       2.      SAExploration is a Delaware corporation with its principle executive offices

located in Houston, Texas. SAExploration provides seismic data acquisition, logistical support,

processing, and integrated reservoir geosciences services to customers in the oil and gas industry.

The Company conducts its business through wholly owned subsidiaries and offices in North

America, South America, Asia Pacific, and West Africa.

       3.   During the Relevant Period, the Company had a controlling financial interest in

Alaska Seismic Ventures, LLC, (“ASV”). ASV was therefore a variable interest entity (“VIE”), a

type of business entity in which an investor has a controlling financial interest but does not

possess a majority of voting rights. Public companies are required by federal securities rules to

disclose VIEs in their annual reports filed on Form 10-Ks with the SEC.



                                                  2
   Case 1:19-cv-01671-MN Document 1 Filed 09/06/19 Page 3 of 54 PageID #: 3



       4.    Each of the Company’s annual reports filed with the SEC on Form 10-K during the

fiscal years ended December 31, 2015, December 31, 2016, December 31, 2017, and December

31, 2018 (respectively, the “2015 10-K,” the “2016 10-K,” the “2017 10-K,” and the “2018 10-

K”), as well as each of the Company’s quarterly reports filed with the SEC on Form 10-Q from

the fiscal quarter ended March 31, 2016 through the fiscal quarter ended May 14, 2019 contained

signed certifications by certain of the Individual Defendants attesting to the accuracy of those

statements, the disclosure of any material changes to the Company’s internal controls over its

financial reporting, and the disclosure of any fraud committed by the Company or its officers and

directors.

       5.    Additionally, the 2015 10-K, the 2016 10-K, the 2017 10-K, and the 2018 10-K each

stated that the Company continually evaluated whether it had a controlling financial interest in

any VIE, which the Company would be required to consolidate as a result.

       6.      On August 15, 2019, the Company issued a press release revealing that the SEC

was investigating the Company over accounting issues that arose between 2015 and 2016. As a

result of the investigation, the Company stated that it would need to restate its financial

statements filed with the SEC between 2015 and 2018, and the Company would need to delay

filing its quarterly report for the quarter ended June 30, 2019. That same day, Defendant

Whiteley was terminated from his positions with the Company, and Defendant Hastings resigned

as Chairman of the Board and was placed on administrative leave.

       7.      Upon the release of this news, SAExploration’s share price dropped $1.13 per

share, more than 34% from its closing price of $3.25 on August 15, 2019, to close at $2.14 on

August 16, 2019.




                                               3
   Case 1:19-cv-01671-MN Document 1 Filed 09/06/19 Page 4 of 54 PageID #: 4



       8.      During the Relevant Period, the Individual Defendants breached their fiduciary

duties by personally making and/or causing the Company to make to the investing public a series

of materially false and misleading statements regarding the Company’s finances and compliance.

Specifically, the Individual Defendants willfully or recklessly made and/or caused the Company

to make false and misleading statements to the investing public that failed to disclose, inter alia,

that: (1) the Company had a controlling financial interest in ASV, which meant that the

Company was required to consolidate ASV in its financial statements filed with the SEC; (2) the

Company erroneously failed to classify ASV as a VIE, and did not consolidate ASV in its

financial statements; (3) the Company had failed to maintain adequate internal controls over its

financial reporting; (4) the above facts were likely to result in an SEC investigation of the

Company; and (5) consequently, the Company would have to postpone filing its quarterly report

with the SEC for the quarter ended June 30, 2019. As a result of the foregoing, the Company’s

public statements were materially false and misleading at all relevant times.

       9.      During the Relevant Period, the Individual Defendants also breached their

fiduciary duties by failing to correct and causing the Company to fail to correct these false and

misleading statements and omissions of material fact to the investing public while at least three

of the Individual Defendants engaged in insider sales, netting proceeds of over $579,327.

       10.     Additionally, in breach of their fiduciary duties, the Individual Defendants caused

the Company to fail to maintain internal controls.

       11.     As a result of the Individual Defendants’ misconduct, which has subjected

SAExploration, its Chief Operating Officer (“COO”), its former Chief Financial Officer

(“CFO”), and its former President and Chief Executive Officer (“CEO”) to being named as

defendants in a federal securities fraud class action lawsuit filed in the United States District



                                                 4
   Case 1:19-cv-01671-MN Document 1 Filed 09/06/19 Page 5 of 54 PageID #: 5



Court for the Southern District of Texas (the “Securities Class Action”), the need to undertake

internal investigations, the need to implement adequate internal controls over its financial

reporting, the losses from the waste of corporate assets, the losses due to the unjust enrichment of

the Individual Defendants who were improperly over-compensated by the Company and/or who

benefitted from the wrongdoing alleged herein, the Company has and will have to expend many

millions of dollars.

       12.     In light of the breaches of fiduciary duty engaged in by the Individual Defendants,

most of whom are the Company’s current directors, their collective engagement in the

misconduct, the substantial likelihood of the directors’ liability in this derivative action, the

COO’s, former CFO’s, and former CEO’s liability in the Securities Class Action, and their not

being disinterested and/or independent directors, a majority of SAExploration’s Board of

Directors (the “Board”) cannot consider a demand to commence litigation against themselves on

behalf of the Company with the requisite level of disinterestedness and independence.

                                JURISDICTION AND VENUE

       13.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

Plaintiff’s claims raise a federal question under Section 14(a) of the Exchange Act, 15 U.S.C. §

78n, Rule 14a-9 of the Exchange Act, 17 C.F.R. § 240.14a-9.

       14.     Plaintiff’s claims also raise a federal question pertaining to the claims made in the

Securities Class Action based on violations of the Exchange Act.

       15.     This Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant

to 28 U.S.C. § 1367(a).

       16.     This derivative action is not a collusive action to confer jurisdiction on a court of

the United States that it would not otherwise have.



                                                 5
   Case 1:19-cv-01671-MN Document 1 Filed 09/06/19 Page 6 of 54 PageID #: 6



       17.     Venue is proper in this District pursuant to 28 U.S.C. §§ 1391 and 1401 because

SAExploration is incorporated in this District. In addition, the Defendants have conducted

business in this District, and Defendants’ actions have had an effect in this District.

                                             PARTIES

       Plaintiff

       18.     Plaintiff is a current shareholder of SAExploration common stock. Plaintiff has

continuously held SAExploration common stock at all relevant times.

       Nominal Defendant SAExploration

       19.     SAExploration is a Delaware corporation with its principal executive offices at

1160 Dairy Ashford Road, Suite 160, Houston, Texas 77079. SAExploration’s shares trade on

the Nasdaq Global Select Market (“NASDAQ”) under the ticker symbol “SAEX.”

       Defendant Hastings

       20.     Defendant Jeff Hastings (“Hastings”) served as the Company’s CEO from 2016 to

August 15, 2019, and as the Chairman of the Board from 2011 to August 15, 2019. On August

15, 2019, Defendant Hastings was placed on administrative leave, and resigned his position as an

officer and director of the Company, including his position as Chairman of the Board. According

to the Company’s Schedule 14A filed with the SEC on April 30, 2019 (the “2019 Proxy

Statement”), as of April 26, 2019, Defendant Hastings beneficially owned 118,939 shares of the

Company’s common stock. Given that the price per share of the Company’s common stock at the

close of trading on April 26, 2019 was $3.65, Defendant Hastings owned approximately

$434,127 worth of SAExploration stock.

       21.     For the fiscal year ended December 31, 2018, Defendant Hastings received

$4,655,310 in compensation from the Company. This included $559,703 in salary, $3,902,752 in



                                                  6
   Case 1:19-cv-01671-MN Document 1 Filed 09/06/19 Page 7 of 54 PageID #: 7



stock awards, $125,757 in Non-Equity Incentive Plan Compensation, and $67,098 in all other

compensation.

       22.      During the period of time when the Company materially misstated information to

the investing public to keep the stock price inflated, and before the scheme was exposed,

Defendant Hastings made the following sale of Company stock:

           Date                Number of Shares         Price             Proceeds
      December 22, 2016            33,812               $8.04             $271,848

His insider sale made with knowledge of material non-public information before the material

misstatements and omissions were exposed demonstrates his motive in facilitating and

participating in the scheme.

       23.      The Company’s 2019 Proxy Statement stated the following about Defendant

Hastings:

       Mr. Hastings is Chairman of the Board and Chief Executive Officer of the
       Company. Mr. Hastings served as Executive Chairman of the Board and a
       member of the Board from 2013 to his election as Chairman and Chief Executive
       Officer in 2016. From 2008 to 2013, he was the majority stockholder of the
       Company’s predecessor (“Former SAE”) and in 2011, he became the Executive
       Chairman of Former SAE. Previously, Mr. Hastings was the President and an
       owner of Fairweather Geophysical, which primarily performed seismic operations
       in Alaska, and which was acquired by Veritas DGC Inc. in 2000. From 2000 until
       becoming the majority stockholder of Former SAE in 2008, Mr. Hastings was
       with Veritas in multiple positions, including Operations Manager for Alaska.

       Mr. Hastings brings extensive business, managerial and leadership experience to
       the Board. With over 35 years of experience in the geophysical industry, Mr.
       Hastings provides the Board with a vital understanding and appreciation of the
       Company’s business. The Company believes that Mr. Hastings is qualified to
       serve on the Board based on his extensive knowledge of SAE and his experience
       in the geophysical industry.

       Defendant Whiteley

       24.      Defendant Brent Whiteley (“Whiteley”) served as SAExploration’s CFO, General

Counsel, and Secretary from 2010 until August 15, 2019, when he was terminated from his


                                               7
     Case 1:19-cv-01671-MN Document 1 Filed 09/06/19 Page 8 of 54 PageID #: 8



positions at SAExploration. According to the 2019 Proxy Statement, as of April 26, 2019,

Defendant Whiteley beneficially owned 96,991 shares of the Company’s common stock. Given

that the price per share of the Company’s common stock at the close of trading on April 26, 2019

was $3.65, Defendant Whiteley owned approximately $354,017 worth of SAExploration stock.

         25.     For the fiscal year ended December 31, 2018, Defendant Whiteley received

$3,636,395 in compensation from the Company. This included $403,410 in salary, $3,099,219 in

stock awards, $78,668 in Non-Equity Incentive Plan Compensation, and $55,098 in all other

compensation.

         26.     The Company’s website stated the following about Defendant Whiteley:1

         Joining SAE in March 2010, Mr. Whiteley brought over 20 years of legal and
         senior management experience to the company. Prior to joining SAE, he was
         General Counsel for CGGVeritas and after obtaining his MBA from Rice
         University, led CGGVeritas’ Land Acquisition business in the Americas. As CFO
         and General Counsel, Mr. Whiteley brings to SAE the sophisticated financial,
         legal and management experience required to lead its next phase of growth. As
         part of the executive management team, Mr. Whiteley will guide the Company
         through its continued expansion.

         Defendant Beatty

         27.     Defendant Brian Beatty (“Beatty”) founded SAExploration in 2006 and served as

the Company’s CEO from June 2013 until August 2016. Defendant Beatty has served as a

Company director since 2011, and as the Company’s COO since 2016. According to the 2019

Proxy Statement, as of April 26, 2019, Defendant Beatty beneficially owned 86,028 shares of the

Company’s common stock. Given that the price per share of the Company’s common stock at the

close of trading on April 26, 2019 was $3.65, Defendant Beatty owned approximately $314,002

worth of SAExploration stock.




1
    http://investors.saexploration.com/management/brent-whiteley. Last visited August 29, 2019.

                                                 8
   Case 1:19-cv-01671-MN Document 1 Filed 09/06/19 Page 9 of 54 PageID #: 9



          28.    For the fiscal year ended December 31, 2018, Defendant Beatty received

$4,624,971 in compensation from the Company. This included $559,703 in salary, $3,902,752 in

stock awards, $125,757 in Non-Equity Incentive Plan Compensation, and $36,759 in all other

compensation.

          29.    During the period of time when the Company materially misstated information to

the investing public to keep the stock price inflated, and before the scheme was exposed,

Defendant Beatty made the following sales of Company stock:

            Date               Number of Shares            Price              Proceeds
        June 13, 2019              44,311                  $3.05              $135,148
      December 21, 2018            3,050                   $2.08                $6,344
      December 30, 2016            8,865                   $7.27               $64,448
        June 28, 2016             527,000                  $0.18               $94,860

Thus, in total, before the fraud was exposed, he sold 583,226 Company shares on inside

information, for which he received approximately $303,400. His insider sales made with

knowledge of material non-public information before the material misstatements and omissions

were exposed demonstrate his motive in facilitating and participating in the scheme.

          30.    The Company’s 2019 Proxy Statement stated the following about Defendant

Beatty:

          Mr. Beatty is the Chief Operating Officer of the Company and a member of the
          Board. Mr. Beatty served as President and Chief Executive Officer and a member
          of the Board from 2011 to his election as Chief Operating Officer and a member
          of the Board in 2016. He founded Former SAE in 2006 and served as the
          President and Chief Executive Officer of Former SAE from its inception. Prior to
          founding Former SAE, Mr. Beatty held many positions with Veritas DGC Inc.,
          beginning as a seismic field manager and eventually managing all of Veritas’
          South American operations and establishing Veritas’ business in Peru, Chile,
          Argentina, Brazil, and Bolivia.

          Mr. Beatty has over 30 years of experience in the geophysical industry working in
          numerous different geographies. The Company believes that Mr. Beatty is
          qualified to serve on the Board based on his extensive knowledge of the Company
          and his experience in the geophysical industry.

                                                 9
 Case 1:19-cv-01671-MN Document 1 Filed 09/06/19 Page 10 of 54 PageID #: 10




       Defendant Cooper

       31.    Defendant L. Melvin Cooper (“Cooper”) has served as a Company director since

2016. He also serves as the Chair of the Audit Committee and as a member of the Compensation

Committee. According to the 2019 Proxy Statement, as of April 26, 2019, Defendant Cooper

beneficially owned 375 shares of the Company’s common stock. Given that the price per share

of the Company’s common stock at the close of trading on April 26, 2019 was $3.65, Defendant

Cooper owned approximately $1,368 worth of SAExploration stock.

       32.    For the fiscal year ended December 21, 2018, Defendant Cooper received

$195,000 in compensation from the Company. This included $95,000 in fees earned or cash paid

and $100,000 in stock awards.

       33.    The Company’s 2019 Proxy Statement stated the following about Defendant

Cooper:

       Mr. Cooper has served as the Senior Vice President and Chief Financial Officer of
       Forbes Energy Services Ltd. (OTC: FLSS) (“Forbes”), a public company in the
       energy services industry, since 2007. Forbes filed for financial reorganization
       under Chapter 11 of the U.S. Bankruptcy Code in January 2017 and successfully
       emerged in April 2017. Prior to Forbes, Mr. Cooper served in financial or
       operating roles of various companies involved in oilfield site preparation, new
       home construction, supply chain management, and other industries. Since 2010,
       Mr. Cooper has served on the Board of Directors of Flotek Industries, Inc.
       (NYSE: FTK), where he is a member of the Nominating and Corporate
       Governance, Audit, and Compensation Committees. Since 2012, Mr. Cooper has
       served on the Board of Directors of Par Pacific Holdings, Inc. (NYSE: PARR),
       where he is a member of the Audit, Nominating and Corporate Governance
       Committees. Mr. Cooper received a Board Leadership Fellow certification from
       the National Association of Corporate Directors (“NACD”) where he is also a
       member of the Board of Directors of the NACD Houston/Austin/San Antonio
       Chapter. Mr. Cooper earned a degree in accounting from Texas A&M University–
       Kingsville in 1975 and is a Certified Public Accountant.




                                              10
 Case 1:19-cv-01671-MN Document 1 Filed 09/06/19 Page 11 of 54 PageID #: 11



       Defendant Dalton

       34.     Defendant Gary Dalton (“Dalton”) has served as a Company director since 2013.

He also serves as the Chair of the Compensation Committee, and as a member of the Nominating

Committee and the Audit Committee.

       35.     For the fiscal year ended December 31, 2018, Defendant Dalton received

$180,000 in compensation from the Company. This included $80,000 in fees earned or cash paid

and $100,000 in stock awards.

       36.     During the period of time when the Company materially misstated information to

the investing public to keep the stock price inflated, and before the scheme was exposed,

Defendant Dalton made the following sale of Company stock:

            Date               Number of Shares        Price             Proceeds
      September 27, 2018            390               $10.46              $4,079

His insider sale made with knowledge of material non-public information before the material

misstatements and omissions were exposed demonstrates his motive in facilitating and

participating in the scheme.

       37.     The Company’s 2019 Proxy Statement stated the following about Defendant

Dalton:


       Mr. Dalton has served as the President of Latash Investments LLC, an investment
       advisory firm based in Alaska, since 2001. He previously served as Chief
       Financial Officer and Executive Vice President at National Bank of Alaska for
       more than 20 years. Prior to joining National Bank of Alaska, he worked for the
       Comptroller of the Currency as a Bank Examiner. Mr. Dalton is a Trustee of the
       Alaska Permanent Fund Corporation and a Board member of the Alaska Museum
       Foundation. He graduated from the University of Puget Sound.

       The Company believes that Mr. Dalton is qualified to serve the Board based on
       his investment and financial expertise.




                                             11
 Case 1:19-cv-01671-MN Document 1 Filed 09/06/19 Page 12 of 54 PageID #: 12



         Defendant Faust

         38.    Defendant Michael Faust (“Faust”) has served as a Company director since 2017,

as Chairman of the Board since August 15, 2019, and as interim President since August 19,

2019. He also serves as a member of the Audit Committee.

         39.    For the fiscal year ended December 31, 2018, Defendant Faust received $191,000

in compensation from the Company. This included $91,000 in fees earned or cash paid and

$100,000 in stock awards. Defendant Faust will also receive a $1 million signing bonus in

connection with his appointment as interim President.

         40.    The Company’s 2019 Proxy Statement stated the following about Defendant

Faust:

         Mr. Faust has over 35 years of industry, financial and leadership experience
         within the oil and natural gas sector, including diverse geological, geophysical
         and reservoir experience spanning many different basins and formations
         throughout the world. Since March 2019, Mr. Faust has served as the President
         and Chief Executive Officer of Obsidian Energy Ltd. (TSX: OBE) (“Obsidian”), a
         Canadian-listed public company in the oil and natural gas industry, and has also
         served on its Board of Directors and its Operations and Reserves Committees
         since April 2018. Since March 2019, Mr. Faust has served on the Board of
         Directors of Parker Drilling Company (NYSE: PKD), a U.S.–listed provider of
         drilling services and rental tools to the energy industry in the U.S. and
         international markets, where he serves on the Audit and Corporate Governance
         Committees. Previously, Mr. Faust had a long career of increasing responsibilities
         with ExxonMobil, ConocoPhillips Alaska, Inc. and ConocoPhillips Canada Ltd.,
         where he oversaw and managed the companies’ exploration and strategy in those
         regions. Mr. Faust earned his Master of Arts degree in Geophysics from the
         University of Texas at Austin in 1984, after receiving his Bachelor of Science
         degree in Geology from the University of Washington in 1981. Mr. Faust is a
         Certified Petroleum Geologist and is a member of the American Association of
         Petroleum Geologists (AAPG) and the Society of Exploration Geophysicists
         (SEG).

         The Company believes that Mr. Faust is qualified to serve on the Board based on
         his oil and natural gas services industry knowledge and investment and financial
         expertise.

         Defendant Kass


                                                12
 Case 1:19-cv-01671-MN Document 1 Filed 09/06/19 Page 13 of 54 PageID #: 13



       41.    Defendant Michael Kass (“Kass”) served as a Company director from 2016 until

he resigned on January 29, 2018.

       42.    For the fiscal year ended December 31, 2016, Defendant Kass received $82,201

in compensation from the Company, which consisted entirely of fees earned or cash paid.

       Defendant Menkes

       43.    Defendant Alan B. Menkes (“Menkes”) has served as a Company director since

2018. He also serves as a member of the Nominating Committee.

       44.    For the fiscal year ended December 31, 2018, Defendant Menkes received

$168,959 in compensation from the Company. This included $68,959 in fees earned or cash paid

and $100,000 in stock awards.

      45.     The Company’s 2019 Proxy Statement stated the following about Defendant
Menkes:

       Mr. Menkes currently serves as the Managing Partner of Empeiria Capital
       Partners, a private equity firm that he co–founded in 2002. Prior to founding
       Empeiria, from 1998 through 2002, Mr. Menkes was Co–Director of Private
       Equity and a member of the Executive Committee of Thomas Weisel Partners,
       during which period he also served on the boards of directors of a number of
       companies including Stellent Inc., a public company. Mr. Menkes currently serves
       as Chairman of the Board of Directors of Tank Partners Holdings LLC, a
       company controlled by Empeiria, and was previously on the Boards of Integrated
       Drilling Equipment Holdings, a public company, Stella Environmental Services
       and Conner Steel Products Holdings. From 2011 to 2012, Mr. Menkes served as
       the CEO of Empeiria Acquisition Corp., a public special purpose acquisition
       company until it closed its merger with an operating company in December 2012.
       From 2009 through 2010, Mr. Menkes served as the managing partner of G2
       Investment Group LLC, a diversified asset management firm. Between 2007 and
       2008, Mr. Menkes was a Partner of Enterprise Infrastructure Ventures, a real
       estate investment firm, and the Chief Strategic and Investment Officer of CS
       Technology, an affiliate of Enterprise Infrastructure Ventures. Mr. Menkes earned
       a B.A. in Economics with Highest Distinction from the University of Virginia in
       1980 and a M.B.A. with Distinction from the Wharton School at the University of
       Pennsylvania in 1982.

       The Company believes that Mr. Menkes is qualified to serve on the Board based
       on his significant investment and leadership skills and board experience.


                                              13
    Case 1:19-cv-01671-MN Document 1 Filed 09/06/19 Page 14 of 54 PageID #: 14



        Defendant Mercer

        46.    Defendant Jacob Mercer (“Mercer”) served as a Company director from 2016

through June 19, 2019.2 He also serves as Chair of the Nominating Committee and as a member

of the Compensation Committee.

        47.    For the fiscal year ended December 31, 2018, Defendant Mercer received

$100,000 in compensation from the Company, which consisted entirely of stock awards.

        48.    The Company’s Schedule 14A filed with the SEC on April 27, 2018 (the “2018

Proxy Statement”) stated the following about Defendant Mercer:

        Jacob Mercer, age 43, is a Senior Portfolio Manager at Whitebox Advisors LLC
        (“Whitebox”). Prior to joining Whitebox, Mr. Mercer worked for Xcel Energy as
        Assistant Treasurer and Managing Director. Before joining Xcel Energy, he was a
        Senior Credit Analyst and Principal at Piper Jaffray and a Research Analyst at
        Voyageur Asset Management. Mr. Mercer also served as a logistics officer in the
        United States Army. Mr. Mercer has served on a number of boards of directors
        including Par Pacific (NYSE: PARR), Piceance Energy, Platinum Energy
        Solutions, and Ceres Global Ag (TSX: CRP). Mr. Mercer holds a BA with a
        double major in economics and business management from St. John’s University.
        He also holds the Chartered Financial Analyst (CFA) designation. We believe that
        Mr. Mercer is qualified to serve on our Board based on his investment and
        financial expertise.


               FIDUCIARY DUTIES OF THE INDIVIDUAL DEFENDANTS

        49.    By reason of their positions as officers and/or directors and fiduciaries of

SAExploration and because of their ability to control the business and corporate affairs of

SAExploration, the Individual Defendants owed SAExploration and its shareholders fiduciary

obligations of trust, loyalty, good faith, and due care, and were and are required to use their

utmost ability to control and manage SAExploration in a fair, just, honest, and equitable manner.



2
  According to the Company’s 2019 Proxy Statement, Defendant Mercer did not run for
reelection as a Company Director at the Company’s 2019 Annual Meeting of Stockholders held
on June 19, 2019.

                                               14
  Case 1:19-cv-01671-MN Document 1 Filed 09/06/19 Page 15 of 54 PageID #: 15



The Individual Defendants were and are required to act in furtherance of the best interests of

SAExploration and its shareholders so as to benefit all shareholders equally.

        50.     Each director and officer of the Company owes to SAExploration and its

shareholders the fiduciary duty to exercise good faith and diligence in the administration of the

Company and in the use and preservation of its property and assets and the highest obligations of

fair dealing.

        51.     The Individual Defendants, because of their positions of control and authority as

directors and/or officers of SAExploration, were able to and did, directly and/or indirectly,

exercise control over the wrongful acts complained of herein.

        52.     To discharge their duties, the officers and directors of SAExploration were

required to exercise reasonable and prudent supervision over the management, policies, controls,

and operations of the Company.

        53.     Each Individual Defendant, by virtue of his or her position as a director and/or

officer, owed to the Company and to its shareholders the highest fiduciary duties of loyalty, good

faith, and the exercise of due care and diligence in the management and administration of the

affairs of the Company, as well as in the use and preservation of its property and assets. The

conduct of the Individual Defendants complained of herein involves a knowing and culpable

violation of their obligations as directors and officers of SAExploration, the absence of good

faith on their part, or a reckless disregard for their duties to the Company and its shareholders

that the Individual Defendants were aware or should have been aware posed a risk of serious

injury to the Company. The conduct of the Individual Defendants who were also officers and

directors of the Company has been ratified by the remaining Individual Defendants who

collectively comprised SAExploration’s Board at all relevant times.



                                                15
  Case 1:19-cv-01671-MN Document 1 Filed 09/06/19 Page 16 of 54 PageID #: 16



       54.     As senior executive officers and directors of a publicly-traded company whose

common stock was registered with the SEC pursuant to the Exchange Act and traded on the

NASDAQ, the Individual Defendants had a duty to prevent and not to effect the dissemination of

inaccurate and untruthful information with respect to the Company’s financial condition,

performance, growth, operations, financial statements, business, products, management,

earnings, internal controls, and present and future business prospects, and had a duty to cause the

Company to disclose omissions of material fact in its regulatory filings with the SEC including

all those facts described in this Complaint that it failed to disclose, so that the market price of the

Company’s common stock would be based upon truthful and accurate information.

       55.     To discharge their duties, the officers and directors of SAExploration were

required to exercise reasonable and prudent supervision over the management, policies,

practices, and internal controls of the Company. By virtue of such duties, the officers and

directors of SAExploration were required to, among other things:

               (a)     ensure that the Company was operated in a diligent, honest, and prudent

manner in accordance with the laws and regulations of Delaware, Texas, and the United States,

and pursuant to SAExploration’s own Code of Business Conduct and Ethics;

               (b)     conduct the affairs of the Company in an efficient, business-like manner

so as to make it possible to provide the highest quality performance of its business, to avoid

wasting the Company’s assets, and to maximize the value of the Company’s stock;

               (c)     remain informed as to how SAExploration conducted its operations, and,

upon receipt of notice or information of imprudent or unsound conditions or practices, to make

reasonable inquiry in connection therewith, and to take steps to correct such conditions or

practices;



                                                  16
  Case 1:19-cv-01671-MN Document 1 Filed 09/06/19 Page 17 of 54 PageID #: 17



               (d)     establish and maintain systematic and accurate records and reports of the

business and internal affairs of SAExploration and procedures for the reporting of the business

and internal affairs to the Board and to periodically investigate, or cause independent

investigation to be made of, said reports and records;

               (e)     maintain and implement an adequate and functioning system of internal

legal, financial, and management controls, such that SAExploration’s operations would comply

with all applicable laws and SAExploration’s financial statements and regulatory filings filed

with the SEC and disseminated to the public and the Company’s shareholders would be accurate;

               (f)     exercise reasonable control and supervision over the public statements

made by the Company’s officers and employees and any other reports or information that the

Company was required by law to disseminate;

               (g)     refrain from unduly benefiting themselves and other Company insiders at

the expense of the Company; and

               (h)     examine and evaluate any reports of examinations, audits, or other

financial information concerning the financial affairs of the Company and to make full and

accurate disclosure of all material facts concerning, inter alia, each of the subjects and duties set

forth above.

       56.     Each of the Individual Defendants further owed to SAExploration and the

shareholders the duty of loyalty requiring that each favor SAExploration’s interest and that of its

shareholders over their own while conducting the affairs of the Company and refrain from using

their position, influence or knowledge of the affairs of the Company to gain personal advantage.




                                                 17
  Case 1:19-cv-01671-MN Document 1 Filed 09/06/19 Page 18 of 54 PageID #: 18



       57.     At all times relevant hereto, the Individual Defendants were the agents of each

other and of SAExploration and were at all times acting within the course and scope of such

agency.

       58.     Because of their advisory, executive, managerial, and directorial positions with

SAExploration, each of the Individual Defendants had access to adverse, non-public information

about the Company.

       59.     The Individual Defendants, because of their positions of control and authority,

were able to and did, directly or indirectly, exercise control over the wrongful acts complained of

herein, as well as the contents of the various public statements issued by SAExploration.

          CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION

       60.     In committing the wrongful acts alleged herein, the Individual Defendants have

pursued, or joined in the pursuit of, a common course of conduct, and have acted in concert with

and conspired with one another in furtherance of their wrongdoing. The Individual Defendants

caused the Company to conceal the true facts as alleged herein. The Individual Defendants

further aided and abetted and assisted each other in breaching their respective duties.

       61.     The purpose and effect of the conspiracy, common enterprise, and common

course of conduct was, among other things, to facilitate and disguise the Individual Defendants’

violations of law, including breaches of fiduciary duty, unjust enrichment, waste of corporate

assets, and violations of Section 14(a) of the Exchange Act.

       62.     The Individual Defendants accomplished their conspiracy, common enterprise,

and common course of conduct by causing the Company purposefully, recklessly, or negligently

to conceal material facts, fail to correct such misrepresentations, and violate applicable laws. In

furtherance of this plan, conspiracy, and course of conduct, the Individual Defendants



                                                18
  Case 1:19-cv-01671-MN Document 1 Filed 09/06/19 Page 19 of 54 PageID #: 19



collectively and individually took the actions set forth herein. Because the actions described

herein occurred under the authority of the Board, each of the Individual Defendants, who are

directors of SAExploration, was a direct, necessary, and substantial participant in the conspiracy,

common enterprise, and common course of conduct complained of herein.

           63.    Each of the Individual Defendants aided and abetted and rendered substantial

assistance in the wrongs complained of herein. In taking such actions to substantially assist the

commission of the wrongdoing complained of herein, each of the Individual Defendants acted

with actual or constructive knowledge of the primary wrongdoing, either took direct part in, or

substantially assisted the accomplishment of that wrongdoing, and was or should have been

aware of his or her overall contribution to and furtherance of the wrongdoing.

           64.    At all times relevant hereto, each of the Individual Defendants was the agent of

each of the other Individual Defendants and of SAExploration and was at all times acting within

the course and scope of such agency.

                           SAEXPLORATION’S CODE OF CONDUCT

           65.    The Company’s Code of Business Conduct and Ethics (the “Code of Conduct”),

states that it: “is a guide to the ethical and legal responsibilities we share and applies to all of

SAE and its subsidiaries’ directors, officers, employees and third-party representatives such as

independent contractors, consultants and agents.”

           66.    In a section titled, “Ethics,” the Code of Conduct provides that the Company’s

agents and employees must conduct their affairs with “uncompromising honesty and integrity,”

stating:

           SAE and each of its employees and agents (including independent contractors,
           consultants and other representatives) wherever they may be located, must
           conduct their affairs with uncompromising honesty and integrity. Business ethics
           are no different than personal ethics. The same high standard applies to both. As a


                                                   19
 Case 1:19-cv-01671-MN Document 1 Filed 09/06/19 Page 20 of 54 PageID #: 20



       SAE employee or agent you are required to adhere to the highest standard
       regardless of local custom.

       Employees and agents are expected to be honest and ethical in dealing with each
       other, with clients, vendors and all other third parties. Doing the right thing means
       doing it right every time.

       You must also respect the rights of employees and third parties who come into
       contact with SAE. Your actions must be free from discrimination, libel, slander
       and harassment. Each person must be accorded equal opportunity, regardless of
       age, race, sex, sexual preference, color, religion, national origin, marital status or
       family obligations, veteran status, or disability.

       Misconduct cannot be excused because it was directed or requested by another. In
       this regard, you are expected to alert management whenever an illegal, dishonest
       or unethical act is discovered or suspected. You will not be penalized for
       reporting your discoveries or good faith suspicions.

       SAE conducts its affairs consistent with the applicable laws and regulations of the
       countries where it does business. Business practices, customs and laws differ from
       country to country. When conflicts arise between SAE's ethical practices, and the
       practices, customs, and the laws of a country, SAE seeks to resolve them
       consistent with its ethical beliefs and the prevailing law. If the conflict cannot be
       resolved consistent with its ethical beliefs, SAE will not proceed with the
       proposed action giving rise to the conflict. These ethical standards reflect who we
       are and are the standards by which we choose to be judged.

       67.     In a section titled, “Accuracy of Company Records,” the Code of Conduct

provides that the Company’s records and financial disclosures must conform to both legal

requirements and the Company’s system of internal controls, stating in relevant part:

       We are also firmly committed to preventing and detecting any act of fraud.
       Generally speaking, fraud is intentionally concealing facts in order to deceive or
       mislead others. SAE requires that all accounting reports, financial statements and
       other business records documenting transactions and events conform not only to
       legal requirements and generally accepted accounting principles but also SAE’s
       system of internal controls. All employees have the responsibility to ensure that
       false or intentionally misleading entries that distort the true nature of transactions
       are not made in company accounting records. Dishonest and unethical reporting
       within the company, or to organizations or people outside the company, is strictly
       prohibited. The following are examples of activities not allowed:

                  Not recording or disclosing funds or assets that should be recorded.



                                                20
 Case 1:19-cv-01671-MN Document 1 Filed 09/06/19 Page 21 of 54 PageID #: 21



                 Making false claims on an expense report, time sheet or any other
                  report.
                 Giving false quality or safety results.
                 Recording false sales or recording sales outside of the time period they
                  actually occurred.
                 Understating or overstating known liabilities and assets.
                 Delaying the entry of items that should be current expenses.
                 Hiding the true nature of any transaction.
                 Inaccurately recording transactions or failing to comply with GAAP or
                  applicable laws. Mistakes should never be covered up, but should be
                  immediately fully disclosed and corrected. Be sure that any document
                  you prepare and sign is correct and truthful

       68.    The Code of Conduct prohibits insider trading, and states:

       It is usually illegal to buy or sell securities using material information not
       available to the public. Persons who give such undisclosed "inside" information to
       others may be as liable as persons who trade securities while possessing such
       information. Securities laws may be violated if you, or any relatives or friends
       trade in securities of SAE, or any of its clients or vendors, while possessing
       "inside" information, or to disclose inside information to others who might use
       such information, directly or indirectly, to trade SAE’s securities. You must
       comply with SAE’s Trading of Company Securities Policy and to the extent you
       are uncertain of any action, the General Counsel can assist you.

       69.    The Individual Defendants violated the Code of Conduct by causing the Company

to engage in a scheme to issue materially false and misleading statements to the public and to

facilitate and disguise the Individual Defendants’ violations of law, including breaches of

fiduciary duty, waste of corporate assets, unjust enrichment, and violations of Section 14(a) of

the Exchange Act, and failing to report the same.

                      INDIVIDUAL DEFENDANTS’ MISCONDUCT

       Background

       70.    SAExploration is a U.S.-based oil and gas exploration company that specializes in

acquiring seismic data in logistically complex and challenging environments, which the

Company then provides to its customers in the oil and gas industry. In addition to seismic data

acquisition, SAExploration provides logistical support, processing, and integrated reservoir

                                               21
 Case 1:19-cv-01671-MN Document 1 Filed 09/06/19 Page 22 of 54 PageID #: 22



geosciences services. The Company was incorporated in Delaware in 2011, is headquartered in

Houston, Texas, and conducts its business throughout North America, South America, Asia

Pacific, and West Africa.

       71.     A VIE is a business structure, such as a corporation or corporate subsidiary, in

which an investor has a controlling interest but does not have a majority of voting rights. As per

FIN 46R, an interpretation of generally accepted accounting principles published by the United

States Financial Accounting Standards Board (“FASB”), publicly traded companies must

disclose their relationships to VIEs in their Form 10-Ks filed with the SEC, by way of

consolidating any VIEs in their financial statements.

       72.     Throughout the Relevant Period, SAExploration maintained a controlling

financial interest in ASV, a data library company based in Wasilla, Alaska. However, the

Company erroneously failed to classify ASV as a VIE, and as such did not consolidate ASV in

the Company’s financial statements.

       False and Misleading Statements

       2015 10-K

       73.     On March 15, 2016, the Company filed with the SEC its 2015 10-K, which was

signed by Individual Defendants Hastings, Beatty, Whiteley, and Dalton, as well as non-parties

Trisha M. Gerber, Eric S. Rosenfeld, David D. Sgro, and Gregory R. Monahan. The 2015 10-K

also contained certifications pursuant to Rule 13a-14(a) and 15d-14(a) under the Exchange Act

and the Sarbanes-Oxley Act of 2002 (“SOX”) signed by Defendants Beatty and Whiteley

attesting to the accuracy of the financial statements contained therein, the disclosure of any

material changes to the Company’s internal controls, and the disclosure of any fraud committed

by the Company, its officers, or its directors.



                                                  22
  Case 1:19-cv-01671-MN Document 1 Filed 09/06/19 Page 23 of 54 PageID #: 23



       74.     In relevant part, the 2015 10-K stated that “management has concluded that we

maintained effective internal control over financial reporting as of December 31, 2015,” and

that there “were no changes in our internal control over financial reporting that occurred during

the fourth quarter of the period covered by this report that have materially affected, or are

reasonable likely to materially affect, our internal control over financial reporting.”

       75.     With respect to VIEs, and the Company’s related obligations, the 2015 10-K

stated the following:

             We evaluate our joint venture and other entities in which we have a variable
             interest (a “VIE”), to determine if we have a controlling financial interest
             and are required to consolidate the entity as a result. The reporting entity
             with a controlling financial interest in the VIE will have both of the
             following characteristics: (i) the power to direct the activities of a VIE that
             most significantly impact the VIE’s economic performance and (ii) the
             obligation to absorb the losses of the VIE that could potentially be
             significant to the VIE or the right to receive benefit from the VIE that could
             potentially be significant to the VIE.

       May 16, 2016 Form 10-Q

       76.     On May 16, 2016, the Company filed its quarterly report on a Form 10-Q for the

period ended March 31, 2016 (the “May 2016 10-Q”), which was signed by Defendant Whiteley,

and which contained SOX certifications signed by Defendants Beatty and Whiteley attesting to

the accuracy of the May 2016 10-Q.

       77.     In relevant part, the May 2016 10-Q stated: “[t]here were no changes in our

internal control over financial reporting that occurred during the first quarter of the period

covered by this report that have materially affected, or are reasonably likely to materially affect,

our internal control over financial reporting.”




                                                  23
    Case 1:19-cv-01671-MN Document 1 Filed 09/06/19 Page 24 of 54 PageID #: 24



        August 12, 2016 Form 10-Q

        78.    On August 12, 2016, the Company filed its quarterly report on a Form 10-Q for

the period ended June 30, 2016 (the “August 2016 10-Q”), which was signed by Defendant

Whiteley, and which contained SOX certifications signed by Defendants Hastings and Whiteley

attesting to the accuracy of the August 2016 10-Q.

        79.    In relevant part, the August 2016 10-Q stated, “[t]here were no changes in our

internal control over financial reporting that occurred during the second quarter of the period

covered by this report that have materially affected, or are reasonably likely to materially affect,

our internal control over financial reporting.”

        2016 Proxy Statement

        80.    The Company filed its 2016 Schedule 14A with the SEC on September 23, 2016

(the “2016 Proxy Statement”). Defendants Hastings, Whiteley, Beatty, Cooper, Dalton, Kass,

and Mercer solicited the 2016 Proxy Statement filed pursuant to Section 14(a) of the Exchange

Act, which contained material misstatements and omissions.3

        81.    The 2016 Proxy Statement stated, regarding the Company’s code of conduct, that,

“[o]ur Board of Directors has adopted a code of ethics that applies to our directors, officers, and

employees and those of any subsidiaries we may have in the future (including our Principle

Executive Officer, our Principal Financial Officer, our Principal Accounting Officer, and persons

performing similar functions).”




3
 Plaintiff’s allegations with respect to the misleading statements in the 2016 Proxy Statement are
based solely on negligence; they are not based on any allegation of reckless or knowing conduct
by or on behalf of the Individual Defendants, and they do not allege, and do not sound in, fraud.
Plaintiff specifically disclaims any allegations of, reliance upon any allegation of, or reference to
any allegation of fraud, scienter, or recklessness with regard to these allegations and related
claims.

                                                  24
  Case 1:19-cv-01671-MN Document 1 Filed 09/06/19 Page 25 of 54 PageID #: 25



       82.     The 2016 Proxy Statement was false and misleading because, despite assertions to

the contrary, the Company’s code of conduct was not followed, as evidenced by the numerous

false and misleading statements alleged herein, the insider trading engaged in by one of the

Individual Defendants, and the Individual Defendants’ failures to report violations of the code of

conduct.

       83.     The Individual Defendants also caused the 2016 Proxy Statement to be false and

misleading with regard to executive compensation in that it purported to employ “pay-for-

performance” elements, including performance cash awards based on “ the achievement of

financial and operational performance metrics” while failing to disclose that the Company’s

share price was artificially inflated as a result of false and misleading statements alleged herein.

       84.     The 2016 Proxy Statement also failed to disclose, inter alia, that: (1) the

Company had a controlling financial interest in ASV, which meant that the Company was

required to consolidate ASV in its financial statements filed with the SEC; (2) the Company

erroneously failed to classify ASV as a VIE, and did not consolidate ASV in its financial

statements; (3) the Company had failed to maintain adequate internal controls over its financial

reporting; (4) the above facts were likely to result in an SEC investigation of the Company; and

(5) consequently, the Company would have to postpone filing its quarterly report with the SEC

for the quarter ended June 30, 2019. As a result of the foregoing, the Company’s public

statements were materially false and misleading at all relevant times.

       November 4, 2016 Form 10-Q

       85.     On November 4, 2016, the Company filed its quarterly report on a Form 10-Q for

the period ended September 30, 2016 (the “November 2016 10-Q”), which was signed by




                                                 25
  Case 1:19-cv-01671-MN Document 1 Filed 09/06/19 Page 26 of 54 PageID #: 26



Defendant Whiteley, and which contained SOX certifications signed by Defendants Hastings and

Whiteley attesting to the accuracy of the November 2016 10-Q.

       86.     In relevant part, the November 2016 10-Q stated, “[t]here were no changes in our

internal control over financial reporting that occurred during the third quarter of the period

covered by this report that have materially affected, or are reasonably likely to materially affect,

our internal control over financial reporting.”

       2016 10-K

       87.     On March 15, 2017, the Company filed with the SEC its 2016 10-K, which was

signed by Defendants Hastings, Beatty, Whiteley, Cooper, Dalton, Faust, Kass, and Mercer. The

2016 10-K contained SOX certifications signed by Defendants Hastings and Whiteley attesting

to the accuracy of the financial statements contained therein, the disclosure of any material

changes to the Company’s internal controls, and the disclosure of any fraud committed by the

Company, its officers, or its directors.

       88.     In relevant part, the 2016 10-K stated that “management has concluded that we

maintained effective internal control over financial reporting as of December 31, 2016,” and

that there “were no changes in our internal control over financial reporting that occurred during

the fourth quarter of the period covered by this report that have materially affected, or are

reasonable likely to materially affect, our internal control over financial reporting.”

       89.     With respect to VIEs, and the Company’s related obligations, the 2016 10-K

stated the following:

       We evaluate our joint venture and other entities in which we have a variable
       interest (a “VIE”), to determine if we have a controlling financial interest and are
       required to consolidate the entity as a result. The reporting entity with a
       controlling financial interest in the VIE will have both of the following
       characteristics: (i) the power to direct the activities of a VIE that most
       significantly impact the VIE’s economic performance and (ii) the obligation to


                                                  26
    Case 1:19-cv-01671-MN Document 1 Filed 09/06/19 Page 27 of 54 PageID #: 27



        absorb the losses of the VIE that could potentially be significant to the VIE or the
        right to receive benefit from the VIE that could potentially be significant to the
        VIE.

        2017 Proxy Statement

        90.    The Company filed its 2017 Schedule 14A with the SEC on April 28, 2017 (the

“2017 Proxy Statement”). Defendants Hastings, Whiteley, Beatty, Cooper, Dalton, Faust, Kass,

and Mercer solicited the 2017 Proxy Statement filed pursuant to Section 14(a) of the Exchange

Act, which contained material misstatements and omissions.4

        91.    The 2017 Proxy Statement stated, regarding the Company’s code of conduct, that,

“[o]ur Board of Directors has adopted a code of ethics that applies to our directors, officers, and

employees and those of any subsidiaries we may have in the future (including our Principle

Executive Officer, our Principal Financial Officer, our Principal Accounting Officer, and persons

performing similar functions.”

        92.    The 2017 Proxy Statement was false and misleading because, despite assertions to

the contrary, the Company’s code of conduct was not followed, as evidenced by the numerous

false and misleading statements alleged herein, the insider trading engaged in by two of the

Individual Defendants, and the Individual Defendants’ failures to report violations of the code of

conduct.

        93.    The Individual Defendants also caused the 2017 Proxy Statement to be false and

misleading with regard to executive compensation in that it purported to employ “pay-for-

performance” elements, including performance cash awards based on “ the achievement of

4
 Plaintiff’s allegations with respect to the misleading statements in the 2017 Proxy Statement are
based solely on negligence; they are not based on any allegation of reckless or knowing conduct
by or on behalf of the Individual Defendants, and they do not allege, and do not sound in, fraud.
Plaintiff specifically disclaims any allegations of, reliance upon any allegation of, or reference to
any allegation of fraud, scienter, or recklessness with regard to these allegations and related
claims.

                                                 27
  Case 1:19-cv-01671-MN Document 1 Filed 09/06/19 Page 28 of 54 PageID #: 28



financial and operational performance metrics” while failing to disclose that the Company’s

share price was artificially inflated as a result of false and misleading statements alleged herein.

       94.     The 2017 Proxy Statement also failed to disclose, inter alia, that: (1) the

Company had a controlling financial interest in ASV, which meant that the Company was

required to consolidate ASV in its financial statements filed with the SEC; (2) the Company

erroneously failed to classify ASV as a VIE, and did not consolidate ASV in its financial

statements; (3) the Company had failed to maintain adequate internal controls over its financial

reporting; (4) the above facts were likely to result in an SEC investigation of the Company; and

(5) consequently, the Company would have to postpone filing its quarterly report with the SEC

for the quarter ended June 30, 2019. As a result of the foregoing, the Company’s public

statements were materially false and misleading at all relevant times.

       May 5, 2017 Form 10-Q

       95.     On May 5, 2017, the Company filed its quarterly report on a Form 10-Q for the

period ended March 31, 2017 (the “May 2017 10-Q”), which was signed by Defendant Whiteley,

and which contained SOX certifications signed by Defendants Hastings and Whiteley attesting to

the accuracy of the May 2017 10-Q.

       96.     In relevant part, the May 2017 10-Q stated, “[t]here were no changes in our

internal control over financial reporting that occurred during the first quarter of the period

covered by this report that have materially affected, or are reasonably likely to materially affect,

our internal control over financial reporting.”

       August 21, 2017 Form 10-Q

       97.     On August 21, 2017, the Company filed its quarterly report on a Form 10-Q for

the period ended June 30, 2017 (the “August 2017 10-Q”), which was signed by Defendant



                                                  28
  Case 1:19-cv-01671-MN Document 1 Filed 09/06/19 Page 29 of 54 PageID #: 29



Whiteley, and which contained SOX certifications signed by Defendants Hastings and Whiteley

attesting to the accuracy of the August 2017 10-Q.

       98.     In relevant part, the August 2017 10-Q stated, “[t]here were no changes in our

internal control over financial reporting that occurred during the second quarter of the period

covered by this report that have materially affected, or are reasonably likely to materially affect,

our internal control over financial reporting.”

       November 8, 2017 Form 10-Q

       99.     On November 8, 2017, the Company filed its quarterly report on a Form 10-Q for

the period ended September 30, 2017 (the “November 2017 10-Q”), which was signed by

Defendant Whiteley, and which contained SOX certifications signed by Defendants Hastings and

Whiteley attesting to the accuracy of the November 2017 10-Q.

       100.    In relevant part, the November 2017 10-Q stated, “[t]here were no changes in our

internal control over financial reporting that occurred during the third quarter of the period

covered by this report that have materially affected, or are reasonably likely to materially affect,

our internal control over financial reporting.”

       2017 10-K

       101.    On March 16, 2018, the Company filed with the SEC its 2017 10-K, which was

signed by Defendants Hastings, Beatty, Whiteley, Cooper, Dalton, Faust, Menkes, and Mercer.

The 2017 10-K contained SOX certifications signed by Defendants Hastings and Whiteley

attesting to the accuracy of the financial statements contained therein, the disclosure of any

material changes to the Company’s internal controls, and the disclosure of any fraud committed

by the Company, its officers, or its directors.




                                                  29
     Case 1:19-cv-01671-MN Document 1 Filed 09/06/19 Page 30 of 54 PageID #: 30



          102.    In relevant part, the 2017 10-K stated that “management has concluded that we

    maintained effective internal control over financial reporting as of December 31, 2017,” and

    that there “were no changes in our internal control over financial reporting that occurred during

    the fourth quarter of the period covered by this report that have materially affected, or are

    reasonable likely to materially affect, our internal control over financial reporting.”

          103.    With respect to VIEs, and the Company’s related obligations, the 2017 10-K

    stated the following:

          We evaluate our joint venture and other entities in which we have a variable
          interest (a “VIE”), to determine if we have a controlling financial interest and are
          required to consolidate the entity as a result. The reporting entity with a
          controlling financial interest in the VIE will have both of the following
          characteristics: (i) the power to direct the activities of a VIE that most
          significantly impact the VIE’s economic performance and (ii) the obligation to
          absorb the losses of the VIE that could potentially be significant to the VIE or the
          right to receive benefit from the VIE that could potentially be significant to the
          VIE.

          2018 Proxy Statement

          104.    The Company filed its 2018 Schedule 14A with the SEC on April 27, 2018 (the

“2018 Proxy Statement”). Defendants Hastings, Whiteley, Beatty, Cooper, Dalton, Faust,

Menkes, and Mercer solicited the 2018 Proxy Statement filed pursuant to Section 14(a) of the

Exchange Act, which contained material misstatements and omissions.5

          105.    The 2018 Proxy Statement stated, regarding the Company’s code of ethics, that,

“[o]ur Board of Directors has adopted a code of ethics that applies to our directors, officers, and

employees and those of any subsidiaries we may have in the future (including our Principle

5
 Plaintiff’s allegations with respect to the misleading statements in the 2018 Proxy Statement are
based solely on negligence; they are not based on any allegation of reckless or knowing conduct
by or on behalf of the Individual Defendants, and they do not allege, and do not sound in, fraud.
Plaintiff specifically disclaims any allegations of, reliance upon any allegation of, or reference to
any allegation of fraud, scienter, or recklessness with regard to these allegations and related
claims.

                                                    30
  Case 1:19-cv-01671-MN Document 1 Filed 09/06/19 Page 31 of 54 PageID #: 31



Executive Officer, our Principal Financial Officer, our Principal Accounting Officer, and persons

performing similar functions.”

       106.    The 2018 Proxy Statement was false and misleading because, despite assertions to

the contrary, the Company’s code of conduct was not followed, as evidenced by the numerous

false and misleading statements alleged herein, the insider trading engaged in by two of the

Individual Defendants, and the Individual Defendants’ failures to report violations of the code of

conduct.

       107.    The Individual Defendants also caused the 2018 Proxy Statement to be false and

misleading with regard to executive compensation in that it purported to employ “pay-for-

performance” elements, including cash awards based on “individual performance and other

information deemed relevant and timely” while failing to disclose that the Company’s share

price was artificially inflated as a result of false and misleading statements alleged herein.

       108.    The 2018 Proxy Statement also failed to disclose, inter alia, that: (1) the

Company had a controlling financial interest in ASV, which meant that the Company was

required to consolidate ASV in its financial statements filed with the SEC; (2) the Company

erroneously failed to classify ASV as a VIE, and did not consolidate ASV in its financial

statements; (3) the Company had failed to maintain adequate internal controls over its financial

reporting; (4) the above facts were likely to result in an SEC investigation of the Company; and

(5) consequently, the Company would have to postpone filing its quarterly report with the SEC

for the quarter ended June 30, 2019. As a result of the foregoing, the Company’s public

statements were materially false and misleading at all relevant times.




                                                 31
  Case 1:19-cv-01671-MN Document 1 Filed 09/06/19 Page 32 of 54 PageID #: 32



       May 15, 2018 Form 10-Q

       109.    On May 15, 2018, the Company filed its quarterly report on a Form 10-Q for the

period ended March 31, 2018 (the “May 2018 10-Q”), which was signed by Defendant Whiteley,

and which contained SOX certifications signed by Defendants Hastings and Whiteley attesting to

the accuracy of the May 2018 10-Q.

       110.    In relevant part, the May 2018 10-Q stated, “[t]here were no changes in our

internal control over financial reporting that occurred during the first quarter of 2018 that have

materially affected, or are reasonably likely to materially affect, our internal control over

financial reporting.”

       August 9, 2018 Form 10-Q

       111.    On August 9, 2018, the Company filed its quarterly report on a Form 10-Q for the

period ended June 30, 2018 (the “August 2018 10-Q”), which was signed by Defendant

Whiteley, and which contained SOX certifications signed by Defendants Hastings and Whiteley

attesting to the accuracy of the August 2018 10-Q.

       112.    In relevant part, the August 2018 10-Q stated, “[t]here have not been any changes

in our internal control over financial reporting during the three months ended June 30, 2018 that

have materially affected, or are reasonably likely to materially affect, our internal control over

financial reporting.”

       November 13, 2018 Form 10-Q

       113.    On November 13, 2018, the Company filed its quarterly report on a Form 10-Q

for the period ended September 30, 2018 (the “November 2018 10-Q”), which was signed by

Defendant Whiteley, and which contained SOX certifications signed by Defendants Hastings and

Whiteley attesting to the accuracy of the November 2018 10-Q.



                                               32
  Case 1:19-cv-01671-MN Document 1 Filed 09/06/19 Page 33 of 54 PageID #: 33



       114.    In relevant part, the November 2018 10-Q stated: “[t]here have not been any

changes in our internal control over financial reporting during the three months ended September

30, 2018 that have materially affected, or are reasonably likely to materially affect, our internal

control over financial reporting.”

       2018 10-K

       115.    On March 25, 2019, the Company filed with the SEC its 2018 10-K, which was

signed by Defendants Hastings, Beatty, Whiteley, Cooper, Dalton, Faust, Menkes, and Mercer.

The 2018 10-K contained SOX certifications signed by Defendants Hastings and Whiteley

attesting to the accuracy of the financial statements contained therein, the disclosure of any

material changes to the Company’s internal controls, and the disclosure of any fraud committed

by the Company, its officers, or its directors.

       116.    In relevant part, the 2018 10-K stated that “management has concluded that we

maintained effective internal control over financial reporting as of December 31, 2018,” and

that there “were no changes in our internal control over financial reporting that occurred during

the fourth quarter of the period covered by this report that have materially affected, or are

reasonable likely to materially affect, our internal control over financial reporting.”

       117.    With respect to VIEs, and the Company’s related obligations, the 2018 10-K

stated the following:

       We evaluate our joint venture and other entities in which we have a variable
       interest (a “VIE”), to determine if we have a controlling financial interest and are
       required to consolidate the entity as a result. The reporting entity with a
       controlling financial interest in the VIE will have both of the following
       characteristics: (i) the power to direct the activities of a VIE that most
       significantly impact the VIE’s economic performance and (ii) the obligation to
       absorb the losses of the VIE that could potentially be significant to the VIE or the
       right to receive benefit from the VIE that could potentially be significant to the
       VIE.



                                                  33
    Case 1:19-cv-01671-MN Document 1 Filed 09/06/19 Page 34 of 54 PageID #: 34




        2019 Proxy Statement

        118.      The Company filed the 2019 Proxy Statement with the SEC on April 30, 2019.

Defendants Hastings, Whiteley, Beatty, Cooper, Dalton, Faust, Menkes, and Mercer solicited the

2019 Proxy Statement filed pursuant to Section 14(a) of the Exchange Act, which contained

material misstatements and omissions.6

        119.      The 2019 Proxy Statement stated, regarding the Company’s code of conduct, that,

“[t]he Company has adopted a Code of Business Conduct and Ethics (the “Code”) for its

directors, officers and other employees.”

        120.      The 2019 Proxy Statement was false and misleading because, despite assertions to

the contrary, the Company’s code of conduct was not followed, as evidenced by the numerous

false and misleading statements alleged herein, the insider trading engaged in by three of the

Individual Defendants, and the Individual Defendants’ failures to report violations of the code of

conduct.

        121.      The Individual Defendants also caused the 2019 Proxy Statement to be false and

misleading with regard to executive compensation in that it purported to employ “pay-for-

performance” elements, including performance cash awards based on “ the achievement of

specified performance goals” by the company’s executive officers, while failing to disclose that

the Company’s share price was artificially inflated as a result of false and misleading statements

alleged herein.



6
 Plaintiff’s allegations with respect to the misleading statements in the 2019 Proxy Statement are
based solely on negligence; they are not based on any allegation of reckless or knowing conduct
by or on behalf of the Individual Defendants, and they do not allege, and do not sound in, fraud.
Plaintiff specifically disclaims any allegations of, reliance upon any allegation of, or reference to
any allegation of fraud, scienter, or recklessness with regard to these allegations and related
claims.

                                                 34
  Case 1:19-cv-01671-MN Document 1 Filed 09/06/19 Page 35 of 54 PageID #: 35



       122.    The 2019 Proxy Statement also failed to disclose, inter alia, that: (1) the

Company had a controlling financial interest in ASV, which meant that the Company was

required to consolidate ASV in its financial statements filed with the SEC; (2) the Company

erroneously failed to classify ASV as a VIE, and did not consolidate ASV in its financial

statements; (3) the Company had failed to maintain adequate internal controls over its financial

reporting; (4) the above facts were likely to result in an SEC investigation of the Company; and

(5) consequently, the Company would have to postpone filing its quarterly report with the SEC

for the quarter ended June 30, 2019. As a result of the foregoing, the Company’s public

statements were materially false and misleading at all relevant times.

       May 14, 2019 Form 10-Q

       123.    On May 14, 2019, the Company filed its quarterly report on a Form 10-Q for the

period ended March 31, 2019 (the “May 2019 10-Q”), which was signed by Defendant Whiteley,

and which contained SOX certifications signed by Defendants Hastings and Whiteley attesting to

the accuracy of the May 2019 10-Q.

       124.    In relevant part, the May 2019 10-Q stated: “[t]here have not been any changes in

our internal control over financial reporting during the three months ended March 31, 2019 that

have materially affected, or are reasonably likely to materially affect, our internal control over

financial reporting.”

       125.    The statements referenced in ¶¶73–79, 85–89, 95–103, 109–117, and 123–124

were materially false and/or misleading because they failed to disclose, inter alia, that: (1) the

Company had a controlling financial interest in ASV, which meant that the Company was

required to consolidate ASV in its financial statements filed with the SEC; (2) the Company

erroneously failed to classify ASV as a VIE, and did not consolidate ASV in its financial



                                                35
 Case 1:19-cv-01671-MN Document 1 Filed 09/06/19 Page 36 of 54 PageID #: 36



statements; (3) the Company had failed to maintain adequate internal controls over its financial

reporting; (4) the above facts were likely to result in an SEC investigation of the Company; and

(5) consequently, the Company would have to postpone filing its quarterly report with the SEC

for the quarter ended June 30, 2019. As a result of the foregoing, the Company’s public

statements were materially false and misleading at all relevant times.

                                          The Truth Emerges

       126.    On August 15, 2019, the Company issued a press release (the “August 2019 Press

Release”) stating that the SEC was investigating the Company over certain accounting issues that

arose between 2015 and 2016. The August 2019 Press Release also stated that as a result of the

investigation, the Company would need to restate its financial statements filed with the SEC

between 2015 and 2018, and that the Company would need to delay filing its quarterly report for

the quarter ended June 30, 2019. Lastly, the August 2019 Press Release announced that

Defendant Whiteley had been terminated from his positions with the Company, and that

Defendant Hastings had resigned as Chairman of the Board and had been placed on

administrative leave.

       127.    In relevant part, the August 2019 Press Release stated:

       HOUSTON, Aug. 15, 2019 /PRNewswire/ -- SAExploration Holdings, Inc.
       (NASDAQ: SAEX, OTCQB: SXPLW) ("SAE" or the "Company") announced
       today that the Securities and Exchange Commission (the "SEC") is conducting an
       investigation of the Company relating to certain accounting matters that arose in
       2015-2016. The Company has been cooperating, and will continue to cooperate,
       in good faith with the SEC and has retained legal counsel and an accounting
       advisor to assist the Company with respect to this matter. The Company's Board
       of Directors has established a Special Committee of independent directors to
       oversee the Company's own internal investigation and response to the SEC.

       The Company will restate its previously issued financial statements for the fiscal
       years ended December 31, 2015 - 2018 and for the quarters starting ended June
       30, 2015 - March 31, 2019 (collectively, the "Non-Reliance Periods") and, as a
       result, will delay filing its 10-Q for the quarter ended June 30, 2019. As a result,


                                                36
 Case 1:19-cv-01671-MN Document 1 Filed 09/06/19 Page 37 of 54 PageID #: 37



       the financial statements for the Non-Reliance Period should no longer be relied
       upon. The Board's decision to restate these financial statements arose from the
       Company's re-evaluation of its relationship with Alaska Seismic Ventures, LLC
       ("ASV"). The Company has determined that ASV was a variable interest entity
       and that the Company had a controlling financial interest in ASV that required it
       to consolidate ASV during the Non-Reliance Periods in accordance with
       accounting principles generally accepted in the United States. As a result of the
       above, the Company has determined that a material weakness exists in the
       Company's internal control over financial reporting and that disclosure controls
       and procedures were ineffective during the Non-Reliance Periods. Accordingly,
       the Company will amend any disclosures pertaining to its evaluation of such
       controls and procedures as appropriate in connection with the restated filings.
       ASV is a data library company and the Company performed seismic services for
       ASV in 2015 and 2016. The need for restatement does not arise from SAE's
       current operating activities. The Company's Audit Committee has discussed the
       foregoing matters with Pannell Kerr Forster of Texas, P.C., the Company's
       independent registered public accounting firm, who supports the Company's
       determination. In connection with the restatement, the Company is in discussions
       with holders of a majority of its outstanding debt, as to whether or not there are
       defaults under the debt agreements, with the goal of agreeing to a path forward in
       a way that is constructive for the Company, its shareholders and employees, and
       the debt holders.

       Michael Faust has been named Chairman of the Board, replacing Jeff Hastings,
       who has been placed on administrative leave and resigned as Chairman of the
       Board. The Company expects to name a new Chief Executive Officer in the near
       future. Kevin Hubbard, C.P.A. and Partner at Ham, Langston & Brezina, has been
       named Interim Chief Financial Officer, replacing Brent Whiteley, who has been
       terminated.

       "We have taken swift action on each of these matters and will continue to do so
       until they are resolved," said Michael Faust, Chairman of the Board. "This does
       not impact our day-to-day operations which have been delivering outstanding
       results for our customers and investors. We remain committed to our customers,
       whose missions we make our own, and we are grateful to the devoted men and
       women of SAExploration and the contributions they make every day to our
       customers and our company. We have a strong pipeline of committed projects, an
       excellent team to deliver those projects, and are poised for continued success."

       128.   Upon the release of this news, SAExploration’s share price plunged $1.13 per

share, a drop of more than 34% from its closing price of $3.25 on August 15, 2019, to close at

$2.14 on August 16, 2019.




                                              37
  Case 1:19-cv-01671-MN Document 1 Filed 09/06/19 Page 38 of 54 PageID #: 38




                             DAMAGES TO SAEXPLORATION

       129.    As a direct and proximate result of the Individual Defendants’ conduct,

SAExploration will lose and expend, many millions of dollars.

       130.    Such expenditures include, but are not limited to, legal fees associated with the

Securities Class Action filed against the Company, its COO, its former CEO, and its former

CFO, and amounts paid to outside lawyers, accountants, and investigators in connection thereto

and in connection with any necessary restatements.

       131.    Additionally, these expenditures include, but are not limited to, the excessive

compensation and benefits paid to the Individual Defendants who breached their fiduciary duties

to the Company, including bonuses tied to the Company’s attainment of certain objectives, and

benefits paid to the Individual Defendants who breached their fiduciary duties to the Company.

       132.    As a direct and proximate result of the Individual Defendants’ conduct,

SAExploration has also suffered and will continue to suffer a loss of reputation and goodwill,

and a “liar’s discount” that will plague the Company’s stock in the future due to the Company’s

and their misrepresentations and the Individual Defendants’ breaches of fiduciary duties and

unjust enrichment.

                                DERIVATIVE ALLEGATIONS

       133.    Plaintiff brings this action derivatively and for the benefit of SAExploration to

redress injuries suffered, and to be suffered, as a result of the Individual Defendants’ breaches of

their fiduciary duties as directors and/or officers of SAExploration, waste of corporate assets,

unjust enrichment, and violation of Sections 14(a) of the Exchange Act, as well as the aiding and

abetting thereof.



                                                38
  Case 1:19-cv-01671-MN Document 1 Filed 09/06/19 Page 39 of 54 PageID #: 39



        134.    SAExploration is named solely as a nominal party in this action. This is not a

collusive action to confer jurisdiction on this Court that it would not otherwise have.

        135.    Plaintiff is, and has continuously been at all relevant times, a shareholder of

SAExploration. Plaintiff will adequately and fairly represent the interests of SAExploration in

enforcing and prosecuting its rights, and, to that end, has retained competent counsel,

experienced in derivative litigation, to enforce and prosecute this action.

                             DEMAND FUTILITY ALLEGATIONS

        136.    Plaintiff incorporates by reference and re-alleges each and every allegation stated

above as if fully set forth herein.

        137.    A pre-suit demand on the Board of SAExploration is futile and, therefore,

excused. At the time of the filing of this action, the Board consists of the following five

individuals: Defendants Beatty, Cooper, Dalton, Faust, and Menkes (the “Directors”). Plaintiff

needs only to allege demand futility as to three of the five Directors who were on the Board at

the time this action was commenced.

        138.    Demand is excused as to all of the Directors because each one of them faces,

individually and collectively, a substantial likelihood of liability as a result of the scheme they

engaged in knowingly or recklessly to cause the Company to engage in the scheme they engaged

in knowingly or recklessly to make and/or cause the Company to make false and misleading

statements and omissions of material facts, while two of them engaged in insider sales based on

material non-public information, netting proceeds of over $307,479, which renders them unable

to impartially investigate the charges and decide whether to pursue action against themselves and

the other perpetrators of the scheme.




                                                 39
 Case 1:19-cv-01671-MN Document 1 Filed 09/06/19 Page 40 of 54 PageID #: 40



       139.   In complete abdication of their fiduciary duties, the Directors either knowingly or

recklessly participated in making and/or causing the Company to make the materially false and

misleading statements alleged herein. That fraudulent scheme was, inter alia, intended to make

the Company appear more profitable and attractive to investors. As a result of the foregoing, the

Directors breached their fiduciary duties, face a substantial likelihood of liability, are not

disinterested, and demand upon them is futile, and thus excused.

       140.   Additional reasons that demand on Defendant Beatty is futile follow. Defendant

Beatty founded SAExploration in 2006, and has served as the Company’s President and CEO

from 2011 to 2016, as a member of the Board since 2011, and as COO since 2016. Thus,

Defendant Beatty is a non-independent director. The Company provides Defendant Beatty with

his principal occupation, and he receives handsome compensation, including $4,624,971 during

the fiscal year ended December 31, 2018. As a Company officer and as a trusted Company

director, he conducted little, if any, oversight of the Company’s engagement in the scheme to

make false and misleading statements, consciously disregarded his duties to monitor such

controls over reporting and engagement in the schemes, and consciously disregarded his duties to

protect corporate assets. Furthermore, Defendant Beatty signed, and thus personally made the

false and misleading statements in, the May 2016 10-Q, and the 2015 through 2018 10-Ks. His

insider sales before the fraud was exposed, which yielded at least $303,400 in proceeds,

demonstrate his motive in facilitating and participating in the fraud. Moreover, Defendant Beatty

is a defendant in the Securities Class Action. Furthermore, he could not impartially consider a

demand to take action against himself for causing the Company to award him excessive and

unjust compensation. For these reasons, too, Defendant Beatty breached his fiduciary duties,




                                               40
  Case 1:19-cv-01671-MN Document 1 Filed 09/06/19 Page 41 of 54 PageID #: 41



faces a substantial likelihood of liability, is not independent or disinterested, and thus demand

upon him is futile and, therefore, excused.

       141.    Additional reasons that demand on Defendant Cooper is futile follow. Defendant

Cooper has served as a Company director since 2016. Defendant Cooper also serves as the Chair

of the Audit Committee, and as a member of the Compensation Committee. As a Company

officer and as a trusted Company director, he conducted little, if any, oversight of the Company’s

engagement in the scheme to make false and misleading statements, consciously disregarded his

duties to monitor such controls over reporting and engagement in the schemes, and consciously

disregarded his duties to protect corporate assets. Furthermore, Defendant Cooper signed, and

thus personally made the false and misleading statements in the 2016 10-K, the 2017 10-K, and

the 2018 10-K. For these reasons, too, Defendant Cooper breached his fiduciary duties, faces a

substantial likelihood of liability, is not independent or disinterested, and thus demand upon him

is futile and, therefore, excused.

       142.    Additional reasons that demand on Defendant Dalton is futile follow. Defendant

Dalton has served as a Company director since 2013. Defendant Dalton also serves as the Chair

of the Compensation Committee, and as a member of the Nominating Committee and the Audit

Committee. As a Company officer and as a trusted Company director, he conducted little, if any,

oversight of the Company’s engagement in the scheme to make false and misleading statements,

consciously disregarded his duties to monitor such controls over reporting and engagement in the

schemes, and consciously disregarded his duties to protect corporate assets. Furthermore,

Defendant Dalton signed, and thus personally made the false and misleading statements in the

2015 10-K, the 2016 10-K, the 2017 10-K, and the 2018 10-K. His insider sale before the fraud

was exposed, which yielded at least $4,079 in proceeds, demonstrate his motive in facilitating



                                               41
 Case 1:19-cv-01671-MN Document 1 Filed 09/06/19 Page 42 of 54 PageID #: 42



and participating in the fraud. For these reasons, too, Defendant Dalton breached his fiduciary

duties, faces a substantial likelihood of liability, is not independent or disinterested, and thus

demand upon him is futile and, therefore, excused.

       143.    Additional reasons that demand on Defendant Faust is futile follow. Defendant

Faust has served as a Company director since 2017, as Chairman of the Board since August 15,

2019, and as interim President since August 19, 2019. Defendant Faust also serves as a member

of the Audit Committee. Defendant Faust receives handsome compensation from the Company,

which includes $191,000 in compensation for the fiscal year ended December 31, 2018, and a $1

million signing bonus that will be given in connection with his appointment as interim President.

As a Company officer and as a trusted Company director, he conducted little, if any, oversight of

the Company’s engagement in the scheme to make false and misleading statements, consciously

disregarded his duties to monitor such controls over reporting and engagement in the schemes,

and consciously disregarded his duties to protect corporate assets. Furthermore, Defendant Faust

signed, and thus personally made the false and misleading statements in the 2016 10-K, the 2017

10-K. Furthermore, he could not impartially consider a demand to take action against himself for

causing the Company to award him excessive and unjust compensation. For these reasons, too,

Defendant Faust breached his fiduciary duties, faces a substantial likelihood of liability, is not

independent or disinterested, and thus demand upon him is futile and, therefore, excused.

       144.    Additional reasons that demand on Defendant Menkes is futile follow. Defendant

Menkes has served as a Company director since 2018. Defendant Menkes also serves as a

member of the Nominating Committee. As a Company officer and as a trusted Company

director, he conducted little, if any, oversight of the Company’s engagement in the scheme to

make false and misleading statements, consciously disregarded his duties to monitor such



                                               42
 Case 1:19-cv-01671-MN Document 1 Filed 09/06/19 Page 43 of 54 PageID #: 43



controls over reporting and engagement in the schemes, and consciously disregarded his duties to

protect corporate assets. Furthermore, Defendant Menkes signed, and thus personally made the

false and misleading statements in the 2018 10-K. For these reasons, too, Defendant Menkes

breached his fiduciary duties, faces a substantial likelihood of liability, is not independent or

disinterested, and thus demand upon him is futile and, therefore, excused.

       145.    Additional reasons that demand on the Board is futile follow.

       146.    As described above, two of the Directors directly engaged in insider trading, in

violation of federal law. Directors Beatty and Dalton collectively received proceeds of over

$307,479 as a result of insider transactions executed during the period when the Company’s

stock price was artificially inflated due to the false and misleading statements alleged herein.

Therefore, demand in this case is futile as to them, and thus excused.

       147.    Directors Cooper, Dalton, and Faust were members of SAExploration’s Audit

Committee during the Relevant Period. These Directors were expressly responsible for oversight

of the integrity of SAExploration’s financial statements, the adequacy of SAExploration’s

internal controls over financial reporting, and discussion with Company management concerning

significant financial reporting issues and judgments made in connection with the Company’s

financial statements. These Directors’ participation in making or causing SAExploration to make

the materially false and misleading statements alleged herein represents either intentional

wrongdoing or reckless disregard for their duties as members of the Audit Committee. Thus,

Directors Cooper, Dalton, and Faust face a substantial likelihood of liability and demand is futile

as to them.

       148.    In violation of the Code of Conduct, the Directors conducted little, if any,

oversight of the Company’s internal controls over public reporting and of the Company’s



                                                43
  Case 1:19-cv-01671-MN Document 1 Filed 09/06/19 Page 44 of 54 PageID #: 44



engagement in the Individual Defendants’ scheme to issue materially false and misleading

statements to the public, and facilitate and disguise the Individual Defendants’ violations of law,

including breaches of fiduciary duty, unjust enrichment, and violations of the Exchange Act. In

violation of the Code of Conduct, the Directors failed to comply with the law. Thus, the

Directors face a substantial likelihood of liability and demand is futile as to them.

       149.    SAExploration has been and will continue to be exposed to significant losses due

to the wrongdoing complained of herein, yet the Directors have not filed any lawsuits against

themselves or others who were responsible for that wrongful conduct to attempt to recover for

SAExploration any part of the damages SAExploration suffered and will continue to suffer

thereby. Thus, any demand upon the Directors would be futile.

       150.    The Individual Defendants’ conduct described herein and summarized above

could not have been the product of legitimate business judgment as it was based on bad faith and

intentional, reckless, or disloyal misconduct. Thus, none of the Directors can claim exculpation

from their violations of duty pursuant to the Company’s charter (to the extent such a provision

exists). As a majority of the Directors face a substantial likelihood of liability, they are self-

interested in the transactions challenged herein and cannot be presumed to be capable of

exercising independent and disinterested judgment about whether to pursue this action on behalf

of the shareholders of the Company. Accordingly, demand is excused as being futile.

       151.    The acts complained of herein constitute violations of fiduciary duties owed by

SAExploration officers and directors, and these acts are incapable of ratification.

       152.    The Directors may also be protected against personal liability for their acts of

mismanagement and breaches of fiduciary duty alleged herein by directors’ and officers’ liability

insurance if they caused the Company to purchase it for their protection with corporate funds,



                                                 44
  Case 1:19-cv-01671-MN Document 1 Filed 09/06/19 Page 45 of 54 PageID #: 45



i.e., monies belonging to the stockholders of SAExploration. If there is a directors’ and officers’

liability insurance policy covering the Directors, it may contain provisions that eliminate

coverage for any action brought directly by the Company against the Directors, known as, inter

alia, the “insured-versus-insured exclusion.” As a result, if the Directors were to sue themselves

or certain of the officers of SAExploration, there would be no directors’ and officers’ insurance

protection. Accordingly, the Directors cannot be expected to bring such a suit. On the other hand,

if the suit is brought derivatively, as this action is brought, such insurance coverage, if such an

insurance policy exists, will provide a basis for the Company to effectuate a recovery. Thus,

demand on the Directors is futile and, therefore, excused.

        153.   If there is no directors’ and officers’ liability insurance, then the Directors will not

cause SAExploration to sue the Individual Defendants named herein, since, if they did, they

would face a large uninsured individual liability. Accordingly, demand is futile in that event, as

well.

        154.   Thus, for all of the reasons set forth above, all of the Directors, and, if not all of

them, at least three of the Directors, cannot consider a demand with disinterestedness and

independence. Consequently, a demand upon the Board is excused as futile.

                                          FIRST CLAIM

                        Against Individual Defendants for Violations of
                              Section 14(a) of the Exchange Act

        155.   Plaintiff incorporates by reference and re-alleges each and every allegation set

forth above, as though fully set forth herein.

        156.   The Section 14(a) Exchange Act claims alleged herein are based solely on

negligence. They are not based on any allegation of reckless or knowing conduct by or on behalf

of the Individual Defendants. The Section 14(a) claims alleged herein do not allege and do not


                                                 45
  Case 1:19-cv-01671-MN Document 1 Filed 09/06/19 Page 46 of 54 PageID #: 46



sound in fraud. Plaintiff specifically disclaims any allegations of, reliance upon any allegation of,

or reference to any allegation of fraud, scienter, or recklessness with regard to these nonfraud

claims.

          157.   Section 14(a) of the Exchange Act, 15 U.S.C. § 78n(a)(1), provides that “[i]t shall

be unlawful for any person, by use of the mails or by any means or instrumentality of interstate

commerce or of any facility of a national securities exchange or otherwise, in contravention of

such rules and regulations as the [SEC] may prescribe as necessary or appropriate in the public

interest or for the protection of investors, to solicit or to permit the use of his name to solicit any

proxy or consent or authorization in respect of any security (other than an exempted security)

registered pursuant to section 12 of this title [15 U.S.C. § 78l].”

          158.   Rule 14a-9, promulgated pursuant to § 14(a) of the Exchange Act, provides that

no proxy statement shall contain “any statement which, at the time and in the light of the

circumstances under which it is made, is false or misleading with respect to any material fact, or

which omits to state any material fact necessary in order to make the statements therein not false

or misleading.” 17 C.F.R. §240.14a-9.

          159.   Under the direction and watch of the Directors serving on the Board during the

issuance of the 2016, 2017, 2018, and 2019 Proxy Statements (the “Proxy Statements”) the

Proxy Statements failed to disclose, inter alia, that: (1) the Company erroneously failed to

classify ASV as a VIE; (2) the Company had a controlling financial interest in ASV, which

meant that the Company was required to consolidate ASV in its financial statements; (3) the

Company had failed to maintain adequate internal controls over its financial reporting; (4) the

above facts were likely to result in an SEC investigation of the Company; and (5) consequently,

the Company would be forced to delay filing its quarterly report with the SEC for the quarter



                                                  46
  Case 1:19-cv-01671-MN Document 1 Filed 09/06/19 Page 47 of 54 PageID #: 47



ended June 30, 2019. As a result of the foregoing, the Company’s public statements were

materially false and misleading at all relevant times.

       160.    The Individual Defendants also caused the Proxy Statements to be false and

misleading with regard to executive compensation in that they purported to employ “pay-for-

performance” elements, such as equity awards designed to “promote [the Company’s] long-term

success and shareholder value” while failing to disclose that the Company’s share price was

artificially inflated as a result of false and misleading statements alleged herein, and therefore

any compensation based on the Company’s financial performance was artificially inflated.

       161.    The Proxy Statements also made references to the Code of Conduct. The Code of

Conduct required the Company and the Individual Defendants to abide by relevant laws and

regulations, make accurate and non-misleading public disclosures, and not engage in insider

trading. By engaging issuing false and misleading statements to the investing public and insider

trading, the Individual Defendants violated the Company’s code of conduct. The Proxy

Statements failed to disclose these violations and also failed to disclose that the code of

conduct’s terms were being violated.

       162.    In the exercise of reasonable care, the Individual Defendants should have known

that by misrepresenting or failing to disclose the foregoing material facts, the statements

contained in the Proxy Statements were materially false and misleading. The misrepresentations

and omissions were material to Plaintiff in voting on the matters set forth for shareholder

determination in the Proxy Statements, including, but not limited to, election of directors,

ratification of an independent auditor, and advisory approval of executive compensation.




                                                 47
  Case 1:19-cv-01671-MN Document 1 Filed 09/06/19 Page 48 of 54 PageID #: 48



           163.   The false and misleading elements of the Proxy Statements led to the re-election

of Defendants Hastings, Beatty, Cooper, Dalton, Faust, Menkes, and Mercer, which allowed

them to continue breaching their fiduciary duties to SAExploration.

           164.   The Company was damaged as a result of the Individual Defendants’ material

misrepresentations and omissions in the Proxy Statements.

           165.   Plaintiff on behalf of SAExploration has no adequate remedy at law.

                                          SECOND CLAIM

                  Against Individual Defendants for Breach of Fiduciary Duties

           166.   Plaintiff incorporates by reference and re-alleges each and every allegation set

forth above, as though fully set forth herein.

           167.   Each Individual Defendant owed to the Company the duty to exercise candor,

good faith, and loyalty in the management and administration of SAExploration’s business and

affairs.

           168.   Each of the Individual Defendants violated and breached his or her fiduciary

duties of candor, good faith, loyalty, reasonable inquiry, oversight, and supervision.

           169.   The Individual Defendants’ conduct set forth herein was due to their intentional or

reckless breach of the fiduciary duties they owed to the Company, as alleged herein. The

Individual Defendants intentionally or recklessly breached or disregarded their fiduciary duties

to protect the rights and interests of SAExploration.

           170.   In breach of their fiduciary duties, the Individual Defendants failed to maintain an

adequate system of oversight, disclosure controls and procedures, and internal controls.

           171.   In yet further breach of their fiduciary duties owed to SAExploration, the

Individual Defendants willfully or recklessly made and/or caused the Company to make false



                                                   48
  Case 1:19-cv-01671-MN Document 1 Filed 09/06/19 Page 49 of 54 PageID #: 49



and misleading statements and omissions of material fact that failed to disclose, inter alia, that:

(1) the Company had a controlling financial interest in ASV, which meant that the Company was

required to consolidate ASV in its financial statements filed with the SEC; (2) the Company

erroneously failed to classify ASV as a VIE, and did not consolidate ASV in its financial

statements; (3) the Company had failed to maintain adequate internal controls over its financial

reporting; (4) the above facts were likely to result in an SEC investigation of the Company; and

(5) consequently, the Company would have to postpone filing its quarterly report with the SEC

for the quarter ended June 30, 2019. As a result of the foregoing, the Company’s public

statements were materially false and misleading at all relevant times.

       172.    The Individual Defendants failed to correct and caused the Company to fail to

rectify any of the wrongs described herein or correct the false and misleading statements and

omissions of material fact referenced herein, rendering them personally liable to the Company

for breaching their fiduciary duties.

       173.    In breach of their fiduciary duties, three of the Individual Defendants engaged in

lucrative insider sales while the price of the Company’s common stock was artificially inflated

due to the false and misleading statements of material fact discussed herein.

       174.    The Individual Defendants had actual or constructive knowledge that the

Company issued materially false and misleading statements, and they failed to correct the

Company’s public statements. The Individual Defendants had actual knowledge of the

misrepresentations and omissions of material facts set forth herein, or acted with reckless

disregard for the truth, in that they failed to ascertain and to disclose such facts, even though

such facts were available to them. Such material misrepresentations and omissions were




                                                49
 Case 1:19-cv-01671-MN Document 1 Filed 09/06/19 Page 50 of 54 PageID #: 50



committed knowingly or recklessly and for the purpose and effect of artificially inflating the

price of the Company’s securities and disguising insider sales.

       175.    The Individual Defendants had actual or constructive knowledge that they had

caused the Company to improperly engage in the fraudulent scheme set forth herein and to fail to

maintain adequate internal controls. The Individual Defendants had actual knowledge that the

Company was engaging in the fraudulent scheme set forth herein, and that internal controls were

not adequately maintained, or acted with reckless disregard for the truth, in that they caused the

Company to improperly engage in the fraudulent scheme and to fail to maintain adequate internal

controls, even though such facts were available to them. Such improper conduct was committed

knowingly or recklessly and for the purpose and effect of artificially inflating the price of the

Company’s securities and engaging in insider sales. The Individual Defendants, in good faith,

should have taken appropriate action to correct the schemes alleged herein and to prevent them

from continuing to occur.

       176.    These actions were not a good-faith exercise of prudent business judgment to

protect and promote the Company’s corporate interests.

       177.    As a direct and proximate result of the Individual Defendants’ breaches of their

fiduciary obligations, SAExploration has sustained and continues to sustain significant damages.

As a result of the misconduct alleged herein, the Individual Defendants are liable to the

Company.

       178.    Plaintiff on behalf of SAExploration has no adequate remedy at law.




                                                50
  Case 1:19-cv-01671-MN Document 1 Filed 09/06/19 Page 51 of 54 PageID #: 51



                                         THIRD CLAIM

                     Against Individual Defendants for Unjust Enrichment

       179.    Plaintiff incorporates by reference and re-alleges each and every allegation set

forth above, as though fully set forth herein.

       180.    By their wrongful acts, violations of law, and false and misleading statements and

omissions of material fact that they made and/or caused to be made, the Individual Defendants

were unjustly enriched at the expense of, and to the detriment of, SAExploration.

       181.    The Individual Defendants either benefitted financially from the improper

conduct and their making lucrative insider sales or received unjustly lucrative bonuses tied to the

false and misleading statements, or received bonuses, stock options, or similar compensation

from SAExploration that was tied to the performance or artificially inflated valuation of

SAExploration, or received compensation that was unjust in light of the Individual Defendants’

bad faith conduct.

       182.    The Individual Defendants were also unjustly enriched by causing themselves to

receive excessive compensation from the Company given their misconduct and also relative to

compensation provided at comparable companies irrespective of their misconduct.

       183.    Plaintiff, as a shareholder and a representative of SAExploration, seeks restitution

from the Individual Defendants and seeks an order from this Court disgorging all profits—

including from insider sales, benefits, and other compensation, including any performance-based

or valuation-based compensation—obtained by the Individual Defendants due to their wrongful

conduct and breach of their fiduciary duties.

       184.    Plaintiff on behalf of SAExploration has no adequate remedy at law.




                                                 51
  Case 1:19-cv-01671-MN Document 1 Filed 09/06/19 Page 52 of 54 PageID #: 52



                                        FOURTH CLAIM

                Against Individual Defendants for Waste of Corporate Assets

       185.    Plaintiff incorporates by reference and re-alleges each and every allegation set

forth above, as though fully set forth herein.

       186.    As a further result of the foregoing, the Company will incur many millions of

dollars of legal liability and/or costs to defend unlawful actions, to engage in internal

investigations, and to lose financing from investors and business from future customers who no

longer trust the Company and its products.

       187.    As a result of the waste of corporate assets, the Individual Defendants are each

liable to the Company.

       188.    Plaintiff on behalf of SAExploration has no adequate remedy at law.

                                     PRAYER FOR RELIEF

       189.    FOR THESE REASONS, Plaintiff demands judgment in the Company’s favor

against all Individual Defendants as follows:

               (a)     Declaring that Plaintiff may maintain this action on behalf of

SAExploration, and that Plaintiff is an adequate representative of the Company;

               (b)     Declaring that the Individual Defendants have breached and/or aided and

abetted the breach of their fiduciary duties to SAExploration;

               (c)     Determining and awarding to SAExploration the damages sustained by it

as a result of the violations set forth above from each of the Individual Defendants, jointly and

severally, together with pre-judgment and post-judgment interest thereon;

               (d)     Directing SAExploration and the Individual Defendants to take all

necessary actions to reform and improve its corporate governance and internal procedures to



                                                 52
 Case 1:19-cv-01671-MN Document 1 Filed 09/06/19 Page 53 of 54 PageID #: 53



comply with applicable laws and to protect SAExploration and its shareholders from a repeat of

the damaging events described herein, including, but not limited to, putting forward for

shareholder vote the following resolutions for amendments to the Company’s Bylaws or Articles

of Incorporation and the following actions as may be necessary to ensure proper corporate

governance policies:

                     1. a proposal to strengthen the Board’s supervision of operations and develop

           and implement procedures for greater shareholder input into the policies and

           guidelines of the Board;

                     2. a provision to permit the shareholders of SAExploration to nominate at

           least three candidates for election to the Board; and

                     3. a proposal to ensure the establishment of effective oversight of compliance

           with applicable laws, rules, and regulations.

              (e)      Awarding SAExploration restitution from the Individual Defendants, and

           each of them;

              (f)      Awarding Plaintiff the costs and disbursements of this action, including

           reasonable attorneys’ and experts’ fees, costs, and expenses; and

              (g)       Granting such other and further relief as the Court may deem just and

           proper.




                                                 53
   Case 1:19-cv-01671-MN Document 1 Filed 09/06/19 Page 54 of 54 PageID #: 54



                                  JURY TRIAL DEMANDED

 Plaintiff hereby demands a trial by jury.

                                                  Respectfully submitted,
Dated: September 6, 2019
                                                  FARNAN LLP
Of Counsel:
                                                  /s/ Michael J. Farnan
THE BROWN LAW FIRM, P.C.                          Brian E. Farnan (Bar No. 4089)
Timothy Brown                                     Michael J. Farnan (Bar No. 5165)
240 Townsend Square                               919 N. Market St., 12th Floor
Oyster Bay, NY 11771                              Wilmington, DE 19801
Telephone: (516) 922-5427                         Telephone: (302) 777-0300
Facsimile: (516) 344-6204                         Facsimile: (302) 777-0301
Email: tbrown@thebrownlawfirm.net                 Email: bfarnan@farnanlaw.com
                                                  Email: mfarnan@farnanlaw.com

                                                  Attorneys for Plaintiff




                                             54
